Exhibit 10.4

 

股权质押协议

Equity Interest Pledge Agreement

 

本股权质押协议（下称“本协议”）由下列各方于2015年2月11日在中华人民共和国（下称“中国”）安徽省蚌埠市签订：

 

This Equity Interest Pledge Agreement (this “Agreement”) has been executed by
and among the following parties on February 11, 2015 in Bengbu, Anhui province,
the People’s Republic of China (“China” or the “PRC”):

 

甲方： 安徽致佳基石电子科技有限公司（下称“质权人”），一家依照中国法律设立和存在的外商独资企业，地址为安徽省蚌埠市金叶苑别墅17栋； Party A:

Anhui Zhijia Cornerstone Electronics Technology Co., Ltd. (hereinafter
“Pledgee”), a wholly foreign owned enterprise, organized and existing under the
laws of the PRC, with its address at Block 17, Jinyeyuan Villa, Bengbu, Anhui
Province;

 

乙方： 汲泉（下称“出质人”），一位中国公民，其身份证号码：340321197801221814 ；及 Party B: Ji Quan(hereinafter
“Pledgor”), a Chinese citizen with Chinese Identification No.:
340321197801221814; and



 

丙方： 安徽人人家太阳能有限公司，一家依照中国法律设立和存在的有限责任公司，地址为安徽省蚌埠市金三里农贸市场5-2幢32、33-38号。 Party C:

Anhui Renrenjia Solar Co., Ltd., a limited liability company organized and
existing under the laws of the PRC, with its address at Room 32, 33-383501,
Block 5-2, Jinsanli Farmer’s Market, Bengbu City, Anhui Province.

 

在本协议中，质权人、出质人和丙方以下各称“一方”，合称“各方”。

 

In this Agreement, each of Pledgee, Pledgor and Party C shall be referred to as
a “Party” respectively, and they shall be collectively referred to as the
“Parties”.

 

鉴于：

Whereas:

 

1． 出质人是中国公民，在本协议签署日， 持有丙方80%的股权， 代表丙方注册资本人民币14,160万元。
丙方是一家在中国蚌埠市注册成立的、从事太阳能热水器、空气能热水器、供水器、承压式容器的生产和销售业务的有限责任公司。丙方有意在此确认出质人和质权人在本协议下的权利和义务并提供必要的协助登记该质权；
 

Pledgor is a citizen of China who as of the date hereof holds 80% of equity
interests of Party C, representing RMB 141,600,000 in the registered capital of
Party C. Party C is a limited liability company registered in Bengbu, China,
engaging in the business of producing and selling solar water heater, air can
heater, water feeder and pressure-bearing container. Party C acknowledges the
respective rights and obligations of Pledgor and Pledgee under this Agreement,
and intends to provide any necessary assistance in registering the Pledge;

 

 



秘密文件 Strictly Confidential

1

 

 

2．
质权人是一家在中国注册的外商独资企业。质权人与出质人所部分拥有的丙方于安徽省蚌埠市签订了独家业务合作协议（定义如下）；质权人与出质人、丙方签订了独家购买权协议（定义如下）；出质人签署了授权质权人的授权委托书（定义如下）；
  Pledgee is a wholly foreign-owned enterprise registered in China. Pledgee and
Party C which is partially owned by Pledgor have executed an Exclusive Business
Cooperation Agreement (as defined below) in Bengbu, Anhui province; Party C,
Pledgee and Pledgor have executed an Exclusive Option Agreement (as defined
below); Pledgor has executed a Power of Attorney (as defined below) in favor of
Pledgee;

 

3．
为了保证丙方和出质人履行独家业务合作协议、独家购买权协议和授权委托书项下的义务，出质人以其在丙方中拥有的全部股权向质权人就丙方和出质人履行独家业务合作协议、独家购买权协议和授权委托书项下的义务做出质押担保。
  To ensure that Party C and Pledgor fully perform their obligations under the
Exclusive Business Cooperation Agreement, the Exclusive Option Agreement and the
Power of Attorney, Pledgor hereby pledges to the Pledgee all of the equity
interest that Pledgor holds in Party C as security for Party C’s and Pledgor’s
obligations under the Exclusive Business Cooperation Agreement, the Exclusive
Option Agreement and the Power of Attorney.       为了履行交易文件的条款，各方商定按照以下条款签订本协议。  
To perform the provisions of the Transaction Documents (as defined below), the
Parties have mutually agreed to execute this Agreement upon the following terms.

 

1. 定义

Definitions

 

  除非本协议另有规定，下列词语含义为：

Unless otherwise provided herein, the terms below shall have the following
meanings:

 

  1.1
质权：指出质人根据本协议第2条给予质权人的担保物权，即指质权人所享有的，以出质人质押给质权人的质押股权折价或拍卖、变卖该质押股权的价款优先受偿的权利。

Pledge: shall refer to the security interest granted by Pledgor to Pledgee
pursuant to Section 2 of this Agreement, i.e., the right of Pledgee to be paid
in priority with the Equity Interest based on the monetary valuation that such
Equity Interest is converted into or from the proceeds from auction or sale of
the Equity Interest.

 

  1.2 质押股权：指出质人现在持有的80%的股权，代表丙方注册资本人民币14,160万元，以及其将来持有的在丙方的全部股权权益。

Equity Interest: shall refer to 80% equity interests in Party C currently held
by Pledgor, representing RMB141,600,000 in the registered capital of Party C,
and all of the equity interest hereafter acquired by Pledgor in Party C.

 

 

秘密文件 Strictly Confidential

2

 

 

  1.3 质押期限：指本协议第3条规定的期间。

Term of Pledge: shall refer to the term set forth in Section 3 of this
Agreement.

 

  1.4
交易文件：指丙方与质权人于2015年2月11日签订的独家业务合作协议（“独家业务合作协议”）；出质人、丙方与质权人于2015年2月11日签订的独家购买权协议（“独家购买权协议”）和出质人于2015年2月11日签署的授权委托书（“授权委托书”），以及对前述文件的任何修改、修订和/或重述。

Transaction Documents: shall refer to the Exclusive Business Cooperation
Agreement executed by and between Party C and Pledgee on February 11, 2015 (the
“Exclusive Business Cooperation Agreement”), the Exclusive Option Agreement
executed by and among Party C, Pledgee and Pledgor on February 11, 2015 (the
“Exclusive Option Agreement”), Power of Attorney executed on February 11, 2015
by Pledgor (the “Power of Attorney”) and any modification, amendment and
restatement to the aforementioned documents.

 

  1.5 合同义务：指出质人在独家购买权协议、授权委托书和本协议项下所负的所有义务；丙方在独家业务合作协议、独家购买权协议、和本协议项下所负的所有义务。

Contract Obligations: shall refer to all the obligations of Pledgor under the
Exclusive Option Agreement, the Power of Attorney and this Agreement; all the
obligations of Party C under the Exclusive Business Cooperation Agreement, the
Exclusive Option Agreement and this Agreement.

 

  1.6
担保债务：指质权人因出质人和/或丙方的任何违约事件而遭受的全部直接、间接、衍生损失和可预计利益的丧失。该等损失的金额的依据包括但不限于质权人合理的商业计划和盈利预测、丙方在独家业务合作协议项下应支付的服务费用，及质权人为强制出质人和/或丙方执行其合同义务而发生的所有费用。

Secured Indebtedness: shall refer to all the direct, indirect and derivative
losses and losses of anticipated profits, suffered by Pledgee, incurred as a
result of any Event of Default. The amount of such loss shall be calculated in
accordance with the reasonable business plan and profit forecast of Pledgee, the
consulting and service fees payable to Pledgee under the Exclusive Business
Cooperation Agreement, all expenses occurred in connection with enforcement by
Pledgee of Pledgor’s and/or Party C’s Contract Obligations and etc.

 

  1.7 违约事件：指本协议第7条所列任何情况。

Event of Default: shall refer to any of the circumstances set forth in Section 7
of this Agreement.

 

  1.8 违约通知：指质权人根据本协议发出的宣布违约事件的通知。

Notice of Default: shall refer to the notice issued by Pledgee in accordance
with this Agreement declaring an Event of Default.

 

 

秘密文件 Strictly Confidential

3

 

 

2. 质权

Pledge

 

  2.1 出质人兹同意将质押股权按照本协议的约定出质给质权人作为履行合同义务和偿还担保债务的担保。丙方兹同意出质人按照本协议的约定将质押股权出质给质权人。

Pledgor agrees to pledge all the Equity Interest as security for performance of
the Contract Obligations and payment of the Secured Indebtedness under this
Agreement. Party C hereby assents that Pledgor pledges the Equity Interest to
the Pledgee pursuant to this Agreement.

 

  2.2
在质押期限内，质权人有权收取质押股权所产生的红利或股利。在质权人事先书面同意的情况下，出质人方可就质押股权而分得股利或分红。出质人因质押股权而分得的股利或分红在扣除出质人缴纳的个人所得税后应根据质权人的要求（1）存入质权人的指定帐户内，受质权人监管，并用于担保合同义务和首先清偿担保债务；或者（2）在不违反中国法律的前提下，将此等红利、股利无条件地赠送给质权人或质权人指定的人。

During the term of the Pledge, Pledgee is entitled to receive dividends
distributed on the Equity Interest. Pledgor may receive dividends distributed on
the Equity Interest only with prior written consent of Pledgee. Dividends
received by Pledgor on Equity Interest after deduction of individual income tax
paid by Pledgor shall be, as required by Pledgee, (1) deposited into an account
designated and supervised by Pledgee and used to secure the Contract Obligations
and pay the Secured Indebtedness prior and in preference to make any other
payment; or (2) unconditionally donated to Pledgee or any other person
designated by Pledgee to the extent permitted under applicable PRC laws.

 

  2.3 在质权人事先书面同意的情况下，出质人方可对丙方增资。出质人因对公司增资而在公司注册资本中增加的出资额亦属于质押股权。

Pledgor may subscribe for capital increase in Party C only with prior written
consent of Pledgee. Any equity interest obtained by Pledgor as a result of
Pledgor’s subscription of the increased registered capital of the Company shall
also be deemed as Equity Interest.

 

  2.4
如丙方根据中国法律的强制性规定需予以解散或清算，出质人在丙方依法完成解散或清算程序后，从丙方依法分配的任何利益，应根据质权人的要求（1）存入质权人的指定帐户内，受质权人监管，并用于担保合同义务和首先清偿担保债务；或者（2）在不违反中国法律的前提下，无条件地赠予质权人或质权人指定的人。

In the event that Party C is required by PRC law to be liquidated or dissolved,
any interest distributed to Pledgor upon Party C’s dissolution or liquidation
shall, upon the request of the Pledgee, be (1) deposited into an account
designate and supervised by Pledgee and used to secure the Contract Obligations
and pay the Secured Indebtedness prior and in preference to make any other
payment; or (2) unconditionally donated to Pledgee or any other person
designated by Pledgee to the extent permitted under applicable PRC laws.

 

 

秘密文件 Strictly Confidential

4

 

 

3. 质押期限

Term of Pledge

 

  3.1
本质权自本协议项下的质押股权出质在相应的工商行政管理机关登记之日起生效，质权有效期持续到所有合同义务履行完毕和所有的担保债务支付完毕为止。出质人和丙方应（一）自本协议签署之日起3个工作日内，将本协议的质权登记在丙方股东名册上，并（二）自本协议签署之日起30个工作日内向相应的工商行政管理机关申请登记本协议项下的质权。各方共同确认，为办理股权质押工商登记手续，各方及丙方其他股东应将本协议或者一份按照丙方所在地工商行政管理部门要求的形式签署的、真实反映本协议项下质权信息的股权质押合同（以下简称“工商登记质押合同”）提交给工商行政管理机关，工商登记质押合同中未约定事项，仍以本协议约定为准。出质人和丙方应当按照中国法律法规和有关工商行政管理机关的各项要求，提交所有必要的文件并办理所有必要手续，保证质权在递交申请后尽快获得登记。

The Pledge shall become effective on such date when the pledge of the Equity
Interest contemplated herein is registered with relevant administration for
industry and commerce (the “AIC”). The Pledge shall remain effective until all
Contract Obligations have been fully performed and all Secured Indebtedness have
been fully paid. Pledgor and Party C shall (1) register the Pledge in the
shareholders’ register of Party C within 3 business days following the execution
of this Agreement, and (2) submit an application to the AIC for the registration
of the Pledge of the Equity Interest contemplated herein within 30 business days
following the execution of this Agreement. The parties covenant that for the
purpose of registration of the Pledge, the parties hereto and all other
shareholders of Party C shall submit to the AIC this Agreement or an equity
interest pledge contract in the form required by the AIC at the location of
Party C which shall truly reflect the information of the Pledge hereunder (the
“AIC Pledge Contract”). For matters not specified in the AIC Pledge Contract,
the parties shall be bound by the provisions of this Agreement. Pledgor and
Party C shall submit all necessary documents and complete all necessary
procedures, as required by the PRC laws and regulations and the relevant AIC, to
ensure that the Pledge of the Equity Interest shall be registered with the AIC
as soon as possible after submission for filing.

 

  3.2 质押期限内，如出质人和/或丙方未履行合同义务或支付担保债务，质权人有权但无义务按本协议的规定行使质权。

During the Term of Pledge, in the event Pledgor and/or Party C fails to perform
the Contract Obligations or pay Secured Indebtedness, Pledgee shall have the
right, but not the obligation, to exercise the Pledge in accordance with the
provisions of this Agreement.

 

 

秘密文件 Strictly Confidential

5

 

 

4. 质权凭证的保管

Custody of Records for Equity Interest subject to Pledge

 

  4.1
在本协议规定的质押期限内，出质人应在本协议签订之日起一周内将其在丙方的股权出资证明书及记载质权的股东名册交付质权人保管。质权人将在本协议规定的全部质押期间一直保管这些文件。

During the Term of Pledge set forth in this Agreement, Pledgor shall deliver to
Pledgee’s custody the capital contribution certificate for the Equity Interest
and the shareholders’ register containing the Pledge within one week from the
execution of this Agreement. Pledgee shall have custody of such documents during
the entire Term of Pledge set forth in this Agreement.

 

5. 出质人和丙方的陈述和保证

Representations and Warranties of Pledgor and Party C

 

出质人和丙方特此在本协议签署之日向甲方共同及分别陈述和保证如下：

As of the execution date of this Agreement, Pledgor and Party C hereby jointly
and severally represent and warrant to Pledgee that:

 

  5.1 出质人是质押股权唯一的合法所有人。

Pledgor is the sole legal and beneficial owner of the Equity Interest.

 

  5.2 质权人有权以本协议规定的方式处分并转让质押股权。

Pledgee shall have the right to dispose of and transfer the Equity Interest in
accordance with the provisions set forth in this Agreement.

 

  5.3 除本质权之外，出质人未在质押股权上设置任何其他质押权利或其他担保权益。

Except for the Pledge, Pledgor has not placed any security interest or other
encumbrance on the Equity Interest.

 

  5.4 出质人和丙方已经取得政府部门和第三方的同意及批准（若需）以签署，交付和履行本协议。

Pledgor and Party C have obtained any and all approvals and consents from
applicable government authorities and third parties (if required) for execution,
delivery and performance of this Agreement.

 

  5.5
本协议的签署、交付和履行均不会：(i)导致违反任何有关的中国法律；(ii)与丙方章程或其他组织文件相抵触；(iii)导致违反其是一方或对其有约束力的任何合同或文件，或构成其是一方或对其有约束力的任何合同或文件项下的违约；(iv)导致违反有关向任何一方颁发的任何许可或批准的授予和(或)继续有效的任何条件；或(v)导致向任何一方颁发的任何许可或批准中止或被撤销或附加条件。

The execution, delivery and performance of this Agreement will not: (i) violate
any relevant PRC laws; (ii) conflict with Party C’s articles of association or
other constitutional documents; (iii) result in any breach of or constitute any
default under any contract or instrument to which it is a party or by which it
is otherwise bound; (iv) result in any violation of any condition for the grant
and/or maintenance of any permit or approval granted to any Party; or (v) cause
any permit or approval granted to any Party to be suspended, cancelled or
attached with additional conditions.

 

秘密文件 Strictly Confidential

6

 

 

6. 出质人和丙方的承诺

Covenants of Pledgor and Party C

 

  6.1 在本协议存续期间，出质人和丙方共同和分别向质权人承诺：

During the term of this Agreement, Pledgor and Party C hereby jointly and
severally covenant to the Pledgee:

 

  6.1.1 除履行交易文件外，未经质权人事先书面同意，出质人不得转让质押股权或其任何部分，不得在质押股权上设立或允许存在任何担保或其他债务负担；

Pledgor shall not transfer the Equity Interest, place or permit the existence of
any security interest or other encumbrance on the Equity Interest or any portion
thereof, without the prior written consent of Pledgee, except for the
performance of the Transaction Documents;

 

  6.1.2
出质人和丙方遵守并执行所有有关权利质押的法律、法规的规定，在收到有关主管机关就质权发出或制定的通知、指令或建议时，于五（5）日内向质权人出示上述通知、指令或建议，同时遵守上述通知、指令或建议，或按照质权人的合理要求或经质权人同意就上述事宜提出反对意见和陈述；

Pledgor and Party C shall comply with the provisions of all laws and regulations
applicable to the pledge of rights, and within five (5) days of receipt of any
notice, order or recommendation issued or prepared by relevant competent
authorities regarding the Pledge, shall present the aforementioned notice, order
or recommendation to Pledgee, and shall comply with the aforementioned notice,
order or recommendation or submit objections and representations with respect to
the aforementioned matters upon Pledgee’s reasonable request or upon consent of
Pledgee;

 

  6.1.3
出质人和丙方将任何可能导致对质押股权或其任何部分的权利产生影响的事件或收到的通知，以及可能改变出质人在本协议中的任何保证、义务或对出质人履行其在本协议中义务可能产生影响的任何事件或收到的通知及时通知质权人。

Pledgor and Party C shall promptly notify Pledgee of any event or notice
received by Pledgor that may have an impact on the Equity Interest or any
portion thereof, as well as any event or notice received by Pledgor that may
have an impact on any guarantees and other obligations of Pledgor arising out of
this Agreement.

 

  6.1.4 丙方应在其经营期限届满前三（3）个月内办理完成延长经营期限的登记手续，以使本协议的效力得以持续。

Party C shall complete the registration procedures for extension of the term of
operation within three (3) months prior to the expiration of such term to
maintain the validity of this Agreement.

 

秘密文件 Strictly Confidential

7

 

 

  6.2 出质人同意，质权人按本协议条款取得的对质权享有的权利，不应受到出质人或出质人的继承人或出质人之委托人或任何其他人通过法律程序的中断或妨害。

Pledgor agrees that the rights acquired by Pledgee in accordance with this
Agreement with respect to the Pledge shall not be interrupted or harmed by
Pledgor or any heirs or representatives of Pledgor or any other persons through
any legal proceedings.

 

  6.3
出质人向质权人保证，为保护或完善本协议对合同义务和担保债务的担保，出质人将诚实签署、并促使其他与质权有利害关系的当事人签署质权人所要求的所有的权利证书、契约和/或履行并促使其他有利害关系的当事人履行质权人所要求的行为，并为本协议赋予质权人之权利、授权的行使提供便利，与质权人或其指定的人(自然人/法人)签署所有的有关质押股权所有权的文件，并在合理期间内向质权人提供其认为需要的所有的有关质权的通知、命令及决定。

To protect or perfect the security interest granted by this Agreement for the
Contract Obligations and Secured Indebtedness, Pledgor hereby undertakes to
execute in good faith and to cause other parties who have an interest in the
Pledge to execute all certificates, agreements, deeds and/or covenants required
by Pledgee. Pledgor also undertakes to perform and to cause other parties who
have an interest in the Pledge to perform actions required by Pledgee, to
facilitate the exercise by Pledgee of its rights and authority granted thereto
by this Agreement, and to enter into all relevant documents regarding ownership
of Equity Interest with Pledgee or designee(s) of Pledgee (natural persons/legal
persons). Pledgor undertakes to provide Pledgee within a reasonable time with
all notices, orders and decisions regarding the Pledge that are required by
Pledgee.

 

  6.4
出质人向质权人保证，出质人将遵守、履行本协议项下所有的保证、承诺、协议、陈述及条件。如出质人不履行或不完全履行其保证、承诺、协议、陈述及条件，出质人应赔偿质权人由此遭受的一切损失。

Pledgor hereby undertakes to comply with and perform all guarantees, promises,
agreements, representations and conditions under this Agreement. In the event of
failure or partial performance of its guarantees, promises, agreements,
representations and conditions, Pledgor shall indemnify Pledgee for all losses
resulting therefrom.

 

7. 违约事件

Event of Breach

 

  7.1 下列事项均被视为违约事件：

The following circumstances shall be deemed Event of Default:

 

  7.1.1 出质人对其在交易文件及/或本协议项下的任何义务的违反；

Pledgor’s any breach to any obligations under the Transaction Documents and/or
this Agreement.

 

秘密文件 Strictly Confidential

8

 

 

  7.1.2 丙方对其在交易文件及/或本协议项下的任何义务的违反。

Party C’s any breach to any obligations under the Transaction Documents and/or
this Agreement.

 

  7.1.3
出质人本身对外的金额超过人民币30万元的借款、担保、赔偿、承诺或其他偿债责任（1）因违约被要求提前偿还或履行；或（2）已到期但不能如期偿还或履行，致使质权人合理认为出质人履行本合同项下的义务的能力已受到影响；

Any of Pledgor's own loans, guarantees, indemnifications, promises or other debt
liabilities exceeding RMB 300,000 to any third party or parties (1) becoming
subject to a demand of early repayment or performance due to the default of
Pledgor; or (2) becoming due but are not capable of being repaid or performed in
a timely manner, which lead Pledgee to reasonably believe that that Pledgor’s
ability to perform its obligations under this Agreement has been affected;

 

  7.1.4 出质人不能偿还金额超过人民币30万元的债务，致使质权人合理认为出质人履行本合同项下义务的能力已受到影响；

Pledgor’s unable to pay his debt exceeding RMB 300,000 that cause Pledgee to
reasonably believe that the Pledgor’s ability to perform its obligations under
this Agreement has been affected;

 

  7.1.5 因有关法律颁布使得本协议不合法或出质人不能继续履行本合同项下的义务；

The applicable laws rendering this Agreement illegal or rendering the Pledgor
not to continue to perform its obligations under this Agreement;

 

  7.1.6 如果本协议可被执行或使之合法或生效所须之一切政府部门同意、许可、批准或授权被撤回、中止、失效或有实质性修改；

Any approval, license, permit or authorization of government agencies to
legalize or give effective to this Agreement, being withdrawn, terminated,
invalidated or substantively revised;

 

  7.1.7 出质人因其所拥有的财产出现重大不利变化，致使质权人合理认为出质人履行本协议项下的义务的能力已受到影响；

Any material adverse changes to Pledgor’s properties, which cause Pledgee to
reasonably believe that Pledgor’s ability to perform its obligations under the
Agreement has been adversely affected;

 

  7.1.8 丙的继承人或代管人只能履行部分或拒绝履行独家业务合作协议项下的支付责任；及

Party C’s successor or custodian partially performing or refusing to perform the
payment obligation under the Exclusive Business Cooperation Agreement; and

 

 

秘密文件 Strictly Confidential

9

 

 

  7.1.9 有关法律禁止质权人行使质权。

The applicable laws prohibiting the Pledgor’s exercise of Pledge under this
Agreement.

 

  7.2 如知道或发现本第7.1条所述的任何事项或可能导致上述事项的事件已经发生，出质人和丙方应立即以书面形式通知质权人。

Upon notice or discovery of the occurrence of any circumstances or event that
may lead to the aforementioned circumstances described in Section 7.1, Pledgor
and Party C shall immediately notify Pledgee in writing accordingly.

 

  7.3
除非第7.1条下的违约事件在质权人向出质人和/或丙方发出要求其修补此违约行为通知后的二十（20）天之内已经按质权人要求获得救济，质权人在其后的任何时间，可向出质人发出书面违约通知，要求依据第8条行使质权。

Unless an Event of Default set forth in this Section 7.1 has been successfully
resolved to Pledgee’s satisfaction within twenty (20) days after the Pledgee and
/or Party C delivers a notice to the Pledgor requesting ratification of such
Event of Default, Pledgee may issue a Notice of Default to Pledgor in writing at
any time thereafter, demanding the Pledgor to immediately exercise the Pledge in
accordance with the provisions of Section 8 of this Agreement.

 

8. 质权的行使

Exercise of Pledge

 

  8.1 在质权人行使其质押权利时，质权人应向出质人发出书面违约通知。

Pledgee shall issue a written Notice of Default to Pledgor when it exercises the
Pledge.

 

  8.2
受限于第7.3条的规定，质权人可在按第8.1条发出违约通知之后的任何时间里对质权行使处分的权利。质权人决定行使处分质权的权利时，出质人即不再拥有任何与质押股权有关的权利和利益。

Subject to the provisions of Section 7.3, Pledgee may exercise the right to
enforce the Pledge at any time after the issuance of the Notice of Default in
accordance with Section 8.1. Once Pledgee elects to enforce the Pledge, Pledgor
shall cease to be entitled to any rights or interests associated with the Equity
Interest.

 

  8.3
质权人有权在根据第8.1条发出违约通知后，行使其根据中国法律、交易文件及本协议条款而享有的全部违约救济权利，包括但不限于以质押股权折价或以拍卖、变卖质押股权所得的价款以优先受偿。质权人对其合理行使该等权利和权力造成的任何损失不负责任。

After Pledgee issues a Notice of Default to Pledgor in accordance with Section
8.1, Pledgee may exercise any remedy measure under applicable PRC laws, the
Transaction Documents and this Agreement, including but not limited to being
paid in priority with the Equity Interest based on the monetary valuation that
such Equity Interest is converted into or from the proceeds from auction or sale
of the Equity Interest. The Pledgee shall not be liable for any loss incurred by
its duly exercise of such rights and powers.

 

 

秘密文件 Strictly Confidential

10

 

 

  8.4
质权人行使质权获得的款项，应优先支付因处分质押股权而应缴的税费和向质权人履行合同义务及偿还担保债务。扣除上述款项后如有余款，质权人应将余款交还出质人或根据有关法律、法规对该款项享有权利的其他人或者向出质人所在地公证机关提存，由此所生之任何费用全部由出质人承担；在中国法律允许的情况下，出质人应将上述款项无条件地赠予质权人或质权人指定的人。

The proceeds from exercise of the Pledge by Pledgee shall be used to pay for tax
and expenses incurred as result of disposing the Equity Interest and to perform
Contract Obligations and pay the Secured Indebtedness to the Pledgee prior and
in preference to any other payment. After the payment of the aforementioned
amounts, the remaining balance shall be returned to Pledgor or any other person
who have rights to such balance under applicable laws or be deposited to the
local notary public office where Pledgor resides, with all expense incurred
being borne by Pledgor. To the extent permitted under applicable PRC laws,
Pledgor shall unconditionally donate the aforementioned proceeds to Pledgee or
any other person designated by Pledgee.

 

  8.5
质权人有权选择同时或先后行使其享有的任何违约救济，质权人在行使本协议项下的以质押股权折价或拍卖、变卖质押股权所得款项优先受偿的权利前，无须先行使其他违约救济。

Pledgee may exercise any remedy measure available simultaneously or in any
order. Pledgee may exercise the right to being paid in priority with the Equity
Interest based on the monetary valuation that such Equity Interest is converted
into or from the proceeds from auction or sale of the Equity Interest under this
Agreement, without exercising any other remedy measure first.

 

  8.6 质权人有权以书面方式指定其律师或其他代理人行使其质权，出质人或丙方对此均不得提出异议。

Pledgee is entitled to designate an attorney or other representatives to
exercise the Pledge on its behalf, and Pledgor or Party C shall not raise any
objection to such exercise.

 

  8.7 质权人依照本协议处分质权时，出质人和丙方应予以必要的协助，以使质权人实现其质权。

When Pledgee disposes of the Pledge in accordance with this Agreement, Pledgor
and Party C shall provide necessary assistance to enable Pledgee to enforce the
Pledge in accordance with this Agreement.

 

 秘密文件 Strictly Confidential



11

 

 

9. 违约责任

Breach of Agreement

 

  9.1
若出质人或丙方实质性违反本协议项下所作的任何一项约定，质权人有权终止本协议和/或要求出质人或丙方给予损害赔偿；本第9条不应妨碍质权人在本协议下的任何其他权利；

If Pledgor or Party C conducts any material breach of any term of this
Agreement, Pledgee shall have right to terminate this Agreement and/or require
Pledgor or Party C to indemnify all damages; this Section 9 shall not prejudice
any other rights of Pledgee herein;

 

  9.2 除非法律另有规定，出质人或丙方在任何情况均无任何权利终止或解除本协议。

Pledgor or Party C shall not have any right to terminate this Agreement in any
event unless otherwise required by applicable laws.

 

10. 转让

Assignment

 

  10.1 除非经质权人事先同意，出质人和丙方无权赠予或转让其在本协议项下的权利义务。

Without Pledgee’s prior written consent, Pledgor and Party C shall not have the
right to assign or delegate their rights and obligations under this Agreement.

 

  10.2 本协议对出质人及其继任人和经许可的受让人均有约束力，并且对质权人及每一继任人和受让人有效。

This Agreement shall be binding on Pledgor and his/her successors and permitted
assigns, and shall be valid with respect to Pledgee and each of his/her
successors and assigns.

 

  10.3
质权人可以在任何时候将其在交易文件和本协议中的所有或任何权利和义务转让给其指定的人，在这种情况下，受让人应享有和承担交易文件和本协议项下质权人享有和承担的权利和义务，如同其作为原协议方应享有和承担的一样。

At any time, Pledgee may assign any and all of its rights and obligations under
the Transaction Documents and this Agreement to its designee(s), in which case
the assigns shall have the rights and obligations of Pledgee under the
Transaction Documents and this Agreement, as if it were the original party to
the Transaction Documents and this Agreement.

 

  10.4 因转让所导致的质权人变更后，应质权人要求，出质人和/或丙方应与新的质权人签订一份内容与本协议一致的新质押协议，并在相应的工商行政管理机关进行登记。

In the event of change of Pledgee due to assignment, Pledgor and/or Party C
shall, at the request of Pledgee, execute a new pledge agreement with the new
pledgee on the same terms and conditions as this Agreement, and register the
same with the relevant AIC.

 

 

秘密文件 Strictly Confidential

12

 

 

  10.5
出质人和丙方应严格遵守本协议和各方单独或共同签署的其他有关协议的规定，包括交易文件，履行交易文件项下的义务，并不进行任何足以影响协议的有效性和可强制执行性的作为/不作为。除非根据质权人的书面指示，出质人不得行使其对质押股权还留存的权利。

Pledgor and Party C shall strictly abide by the provisions of this Agreement and
other contracts jointly or separately executed by the Parties hereto or any of
them, including the Transaction Documents, perform the obligations hereunder and
thereunder, and refrain from any action/omission that may affect the
effectiveness and enforceability thereof. Any remaining rights of Pledgor with
respect to the Equity Interest pledged hereunder shall not be exercised by
Pledgor except in accordance with the written instructions of Pledgee.

 

11. 终止

Termination

 

  11.1
在出质人和丙方充分、完全地履行了所有的合同义务和清偿了所有的担保债务后，质权人应根据出质人的要求，在尽早合理可行的时间内，解除本协议下的质押股权的质押，并配合出质人办理注销在丙方的股东名册内所作的股权质押的登记以及办理在相关工商行政管理部门的质押注销登记。

Upon the fulfillment of all Contract Obligations and the full payment of all
Secured Indebtedness by Pledgor and Party C, Pledgee shall release the Pledge
under this Agreement upon Pledgor’s request as soon as reasonably practicable
and shall assist Pledgor to de-register the Pledge from the shareholders’
register of Party C and with relevant PRC local administration for industry and
commerce.

 

  11.2 本协议第9、13、14条和本第11.2条的规定在本协议终止后继续有效。

The provisions under Sections 9, 13, 14 and 11.2 herein of this Agreement shall
survive the expiration or termination of this Agreement.

 

12. 手续费及其他费用

Handling Fees and Other Expenses

 

一切与本协议有关的费用及实际开支，其中包括但不限于法律费用、工本费、印花税以及任何其他税收、费用等全部由丙方承担。

All fees and out of pocket expenses relating to this Agreement, including but
not limited to legal costs, costs of production, stamp tax and any other taxes
and fees, shall be borne by Party C.

 

 

秘密文件 Strictly Confidential

13

 

 

13. 保密责任

Confidentiality

 

各方承认及确定有关本协议、本协议内容，以及彼此就准备或履行本协议而交换的任何口头或书面资料均被视为保密信息。各方应当对所有该等保密信息予以保密，而在未得到另一方书面同意前，不得向任何第三者披露任何保密信息，惟下列信息除外：(a)公众人士知悉或将会知悉的任何信息（惟并非由接受保密信息之一方擅自向公众披露）；(b)根据适用法律法规、股票交易规则、或政府部门或法院的命令而所需披露之任何信息；或(c)由任何一方就本协议所述交易而需向其股东、董事、员工、法律或财务顾问披露之信息，而该股东、董事、员工、法律或财务顾问亦需遵守与本条款相类似之保密责任。如任何一方股东、董事、员工或聘请机构的泄密均视为该方的泄密，需依本协议承担违约责任。

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, directors,
employees, legal counsels or financial advisors regarding the transaction
contemplated hereunder, provided that such shareholders, directors, employees,
legal counsels or financial advisors shall be bound by the confidentiality
obligations similar to those set forth in this Section. Disclosure of any
confidential information by the shareholders, director, employees of or agencies
engaged by any Party shall be deemed disclosure of such confidential information
by such Party and such Party shall be held liable for breach of this Agreement.

 

14. 适用法律和争议的解决

Governing Law and Resolution of Disputes

 

  14.1 本协议的订立、效力、解释、履行、修改和终止以及争议的解决均适用中国法律。

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

 

  14.2
因解释和履行本协议而发生的任何争议，本协议各方应首先通过友好协商的方式加以解决。如果在一方向其他方发出要求协商解决的书面通知后30天之内争议仍然得不到解决，则任何一方均可将有关争议提交给蚌埠仲裁委员会，由该会按照其仲裁规则仲裁解决。仲裁应在蚌埠进行。仲裁裁决是终局性的，对各方均有约束力。

In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the Bengbu Arbitration Committee for arbitration, in accordance with
its Arbitration Rules. The arbitration shall be conducted in Bengbu. The
arbitration award shall be final and binding on all Parties.

 

  14.3
因解释和履行本协议而发生任何争议或任何争议正在进行仲裁时，除争议的事项外，本协议各方仍应继续行使各自在本协议项下的其他权利并履行各自在本协议项下的其他义务。

Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

 

秘密文件 Strictly Confidential

14

 

 

15. 通知

Notices

 

  15.1
本协议项下要求或发出的所有通知和其他通信应通过专人递送、挂号邮寄、邮资预付或商业快递服务或传真的方式发到该方下列地址。每一通知还应再以电子邮件送达。该等通知视为有效送达的日期按如下方式确定：

All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such party set forth below. A confirmation copy of each notice
shall also be sent by E-mail. The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:

 

  15.2 通知如果是以专人递送、快递服务或挂号邮寄、邮资预付发出的，则以于设定为通知的地址在发送或拒收之日为有效送达日。

Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of delivery or
refusal at the address specified for notices.

 

  15.3 通知如果是以传真发出的，则以成功传送之日为有效送达日（应以自动生成的传送确认信息为证）。

Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).

 

  15.4 为通知的目的，各方地址如下：

For the purpose of notices, the addresses of the Parties are as follows:

 

  甲方： 安徽致佳基石电子科技有限公司

  Party A: Anhui Zhijia Cornerstone Electronics Technology Co., Ltd.

  地址： 中国安徽省蚌埠市金叶苑别墅17栋



  Address: Block 17, Jinyeyuan Villa, Bengbu, Anhui Province, PRC



  收件人： 李其梅



  Attn: Li Qimei



  电话： (86)552-3168939



  Phone: (86)552-3168939



  传真： (86)552-3168939



  Facsimile: (86)552-3168939

 

秘密文件 Strictly Confidential

15

 

 

乙方：汲泉

  Party B: Ji Quan

  地址： 中国安徽省蚌埠市金叶苑别墅17栋



  Address: Block 17, Jinyeyuan Villa, Bengbu, Anhui Province, PRC



  电话： (86)552-3168939



  Phone: (86)552-3168939



  传真： (86)552-3168939



  Facsimile: (86)552-3168939

 

丙方：安徽人人家太阳能有限公司

  Party C: Anhui Renrenjia Solar Co., Ltd.

地址：安徽省蚌埠市金三里农贸市场5-2幢32、33-38号

  Address: Room 32, 33-383501, Block 5-2, Jinsanli Farmer’s Market, Bengbu City,
Anhui Province

收件人：汲泉

  Attn: Ji Quan

电话：(86)552-3168938

  Phone: (86)552-3168938

传真：(86)552-4116868

  Facsimile: (86)552-4116868

 

  15.5 任何一方可按本条规定随时给其他各方发出通知来改变其接收通知的地址。

Any Party may at any time change its address for notices by a notice delivered
to the other Parties in accordance with the terms hereof.

 

16. 分割性

Severability

 

如果本协议有任何一条或多条规定根据任何法律或法规在任何方面被裁定为无效、不合法或不可执行，本协议其余规定的有效性、合法性或可执行性不应因此在任何方面受到影响或损害。各方应通过诚意磋商，争取以法律许可以及各方期望的最大限度内有效的规定取代那些无效、不合法或不可执行的规定，而该等有效的规定所产生的经济效果应尽可能与那些无效、不合法或不能强制执行的规定所产生的经济效果相似。

In the event that one or several of the provisions of this Contract are found to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Contract shall not be affected or compromised in any respect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

17. 附件

Attachments

 

本协议所列附件，为本协议不可分割的组成部分。

The attachments set forth herein shall be an integral part of this Agreement.

 

秘密文件 Strictly Confidential

16

 

 

18. 生效

Effectiveness

 

  18.1 本协议自各方正式签署之日起生效。

This Agreement shall become effective upon execution by the Parties.

 

  18.2 本协议的任何修改、补充或变更，均须采用书面形式，经各方签字或盖章并按规定办理政府登记（如需）后生效。

Any amendments, changes and supplements to this Agreement shall be in writing
and shall become effective upon completion of the governmental filing procedures
(if applicable) after the affixation of the signatures or seals of the Parties.

 

19. 语言和副本

Language and Counterparts

 

本协议以中文和英文书就，一式四份，质权人、出质人和丙方各持一份，剩余一份用于登记。中英文版本具有同等效力（若各方对本协议的理解产生分歧，则以中文版为准）。

This Agreement is written in Chinese and English in four copies. Pledgor,
Pledgee and Party C shall hold one copy respectively and the other copy shall be
used for registration. The Chinese version and English version shall have equal
legal validity (In the event that the Parties have any different interpretations
about the Agreement, the Chinese version shall prevail).

 

本页其余部分刻意留为空白

The Remainder of this page is intentionally left blank

 

 

秘密文件 Strictly Confidential

17

 

 

有鉴于此，各方已使得经其授权的代表于文首所述日期签署了本股权质押协议并即生效，以昭信守。

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Equity Interest Pledge Agreement as of the date first above
written.

 

甲方： 安徽致佳基石电子科技有限公司

Party A: Anhui Zhijia Cornerstone Electronics Technology Co., Ltd.

 

签字：     By:    



姓名： 汲泉



Name: Ji Quan



职位： 法定代表人 Title: Legal Representative



  

乙方： 汲泉

Party B: Ji Quan

 

签署：

By:    

 



丙方： 安徽人人家太阳能有限公司

Party C: Anhui Renrenjia Solar Co., Ltd.

 



签字：  



By:    



姓名： 汲泉



Name: Ji Quan



职位： 法定代表人

Title: Legal Representative

 



 

 

 

附件：

Attachments:

 

1. 丙方股东名册；

Shareholders’ Register of Party C;

 

2. 丙方的出资证明书；

The Capital Contribution Certificate for Party C;

 

3. 独家业务合作协议。

Exclusive Business Cooperation Agreement.

 

4. 独家购买权协议

Exclusive Option Agreement

 

5. 授权委托书

Power of Attorney

 

 

 



 

 